Case 1:18-CV-08815-PGG Document 16 Filed 12/04/18 Page 1 of 8

Case #: 1:18~cv"08815-PGG

john A. OIsson
239 West 10th St. Apt. ZB
N.Y., N.Y. 10014

email: johnalbertolsson@_gmail.com
tel: 917-282-9558

VS

ABM Aviation/ABM Taxi I)ispatch Services
La Guardia Airport

Hangar 7 Building South Wing

Z“d Fl. Suite 230

Flushing, N.Y. 11371

718-533-4016 or 917»382»5490

Case 1:18-CV-08815-PGG Document 16 Filed 12/04/18 Page 2 of 8

Novelnber 26, 2018

I would like to request that the Honorable judge Paul G. Gardephe
deny ABM Aviation/ABM Taxi Dispatch @ LGA, their motion to dismiss
my case.

l believe my case has validity and substantial merit since the issues
raised allows the parties involved to re-evaluate the procedures, or the
lack of it, the internal obstructions, and the racist double standards
practiced by certain black supervisors in protecting certain black
workers who violate set work rules and standards. lt would be
beneficial to the Port Authority of New York/New lersey, La,Guardia
Airport, and ABM management to be aware of these issues since it does
pertain to operations, and ultimately passenger safety and wellbeing.

When l was Working hard to meet the standards expected of taxi
dispatchers by LGA, an ABM supervisor told me in one of our discussions
that, "At ABM, you could do a hundred things right, and one thing wrong,
yet they Will hang you for that one bad thing, yet on the other hand,
someone could do a hundred things Wrong and one thing right, and they
Will exalt him /her for just that one thing.” Such prophetic words could
not be more applicable than to my case, Where l never received a single
Written warning, yet when I was provoked and insulted by a black co-
Worker, and l responded with equal directness, l was terminated, yet if
we look at the number of violations and Written warnings made against
my detractors, there would be enough of a long list - “enough to fill a
folder", as the previous HR manager informed me.

l l 1 l . ,, in

 

Case 1:18-cV-O8815-PGG Document 16 Filed 12/04/18 Page 3 of 8

l believe that the managers and supervisors at ABM LGA Taxi
Dispatch failed to address my first written complaint Within reasonable
time, which allowed tensions and misunderstandings to fester, and
culminated into the final altercation where I Was terminated

My first written complaint against Ruben Baptiste, a black
dispatcher, was made sometime around October of 2017, concerning the
Work procedure of having the cabs put their medallion lights on when
entering the passenger pick up area, as required by laW, Which either
through laziness or complacency, was ignored. lt was a safety issue that
eliminated confusion, which was l believe was crucial to passenger
safety. My statement concerning Work production safety procedures
Was turned into a personal gripe with a racial undercurrent. The
managers/ supervisors at ABM failed to address any aspects of this
altercation, yet Baptiste was creating animosity among other black
dispatchers towards me.

l 1 l , nw , , , . , ,, ,,1 1 i,,,, ,/w_____¥__, 1

Case 1:18-cV-O8815-PGG Document 16 Filed 12/04/18 Page 4 of 8

That eventually led to the verbal confrontation and exchange of
insults in an incident which occurred around December of 2017, With
Devonte Beekman, a narcissist and someone who exemplified the ‘ghetto
mindset' of vulgarity and defiance. The managers at ABM did nothing to
address our differences lt was during this incident that l told
Supervisor Glenda that in a workplace, one group of people should not
be allowed to use the ‘N' word, (Which Devonte used prolifically), While
denying another person that same equal right and freedom of speech, if
spoken in justifiable context. By denying someone, yet allowing others
to use the ‘N' word created an inequity, which gave the person using the
'N" an advantage to create a minefield in provoking the other person to
use it also, which happened in my case. The managers and supervisors
at ABM did nothing to correct this issue thereafter, but it was my
position that no one should be allowed to use the ‘N' word in the
Workplace. lt should be noted that l never used the ‘N' Word against
Ruben Baptiste since l never heard him use it himself.

The subsequent 2 complaints l Wrote up against Brandi Carlo Was
over work procedures that again were turned into personal verbal
insults and confrontations, which the managers / supervisors at ABM did
nothing about. ln the fourth written complaint, I had to use exclamation
marks to bring a sense of urgency to have a meeting to resolve these
issues concerning Work procedures that Were consistently being twisted
into personality issues and hostilities.

l have requested a copy of each of these complaints Which Will
validate my case and the truth to What l have stated, but the legal
counsel for ABM has so far denied me the copies.

l 1 1 l l ,

Case 1:18-cV-O8815-PGG Document 16 Filed 12/04/18 Page 5 of 8

lt should be stated that as a dispatcher, I issued over 50 summons
to taxi cabs making illegal pick~ups, yet not one was properly processed
by the supervisors or managers at ABM which was reflective of their 'do
nothing’ policy. lt should be stated for the sake of better operations at
LGA, writing these summons Was to discourage cab drivers from making
illegal pickup of passengers Which contributed, if not created, the long
traffic congestions LGA was notorious for. lt was also unfair to cab
drivers Who followed the rules and proper procedures

l have requested a copy of the illegal summons I had written and
submitted to the supervisors at ABM, but they have not been able to
produce a single copy. lt should be stated that after my termination at
ABM aviation, l proceeded to look for work in the hotel business. When l
applied to TLC Outsourcing, a job placement company, they called ABM
for a reference, and supervisor Naomi, a black supervisor who is friends
with my nemesis, Devonte Beekman, stated that l Was a racist and should
not be hired. I was thus denied an opportunity to work, Which the
recruiting officer informed me of what had transpired. l Will be able to
produce the names and verify my statements When the time comes, but
the ramifications of ABM supervisor Naomi reverse racism and bias
improper comments, taken out of proper context, has been a detriment
to me and my family's financial Wellbeing. l will ask the courts in due
time to increase the award and damages accordingly since that negative
slanderous referral has had an indirect presence to my Work, even to
this day.

lt should be stated that l have respect for all people until they
behave in a condescending and vulgar manner which justifies any
mistrust and grievances I may develop towards them.

i 1 I 7 iv j l

Case 1:18-cV-O8815-PGG Document 16 Filed 12/04/18 Page 6 of 8

For the sake of fairness and justice, l ask the Honorable judge
Gardephe that my case proceed, with due process, Where a fair
judgement can be rendered with the facts presented, so that all parties
may benefit from such proceedings and evaluations

Stated with Honesty

john 01sson

l 1 1 l l

Case 1:18-cV-O8815-PGG Document 16 Filed 12/04/18 Page 7 of 8

l would like to submit a copy of an email sent to me by the manager at
ABM/LGA who gave me the information as to how l should file my case.
lt seems that ABM counsel is trying to place error on my proceeding with
this note of using the wrong company name. Once again, it is indicative
of ABM’s right hand not knowing what the left hand is saying or doing.

l would like request the court that any dates for hearings and scheduling
on my case be made for Wednesdays, preferably early afternoon,` since it
is one of my days off from work, and I can work around that day being
set for my court dates. Thank you very much for such considerations

| ,, ,W,i.. _____ _
Case 1:18-cV-O8815-PGG Document 16 Filed 12/04/18 Page 8 of 8

l\/|ai|ing address

. az

'Mu'hammad Abrar <Muhammad.Abrar@abm.com> »;uo§ii;,
ass Pr\/l

to me

'H'i John,

I received your request , you are inquire about the mailing address of our office. Please see
below

ABM Taxi jDispatch Services
LaGuardia Airport

Hanger 7 Building, South Wing
2'“‘ Floor suite 230,

Flushing, New York 11371

Thanks,

Muhammad Abrar

General Manager
LaGuardia Airport | Port Authority Bus Terminal

ABM | Aviation

LaGuardia Airport

Hanger 7 Building, South Wing

2“d Floor Suite 230, Flushing, New York 11371
Office : 917-382-5490 | Cell : 973-735-8871

muhammad.abrar@abm.com l www.abm.com / Aviation
______-L__

 

ABM. Building Value.

